Exhibit 10.3

SERIES 2012-1 LOCKBOX ACCOUNT AGREEMENT

Dated as of February 2, 2012

JPMorgan Chase Bank, N.A. (“Processor”), AmeriCredit Financial Services, Inc.
(“AmeriCredit”) and Wells Fargo Bank, National Association, as Trustee (the
“Trustee”), agree as follows:

1. Servicing Arrangements. AmeriCredit, as Servicer (the “Servicer”), AFS SenSub
Corp., as Seller (“Seller”), AmeriCredit Automobile Receivables Trust 2012-1
(the “Trust”) and the Trustee entered into a Sale and Servicing Agreement dated
as of February 2, 2012 (as amended, supplemented and otherwise modified from
time to time, the “Sale and Servicing Agreement”), relating to the Receivables
(as such term is defined in the Sale and Servicing Agreement), pursuant to which
the Receivables were sold, transferred, assigned, or otherwise conveyed to the
Trust. The Sale and Servicing Agreement contemplates the engagement of a
processor and includes terms for the opening of the Lockbox Account (as defined
herein), and the Indenture contemplates that the Lockbox Account will be
assigned and pledged to the Trust Collateral Agent. The Sale and Servicing
Agreement does not include specific terms for the provision of data processing
services and deposit of remittance items. Such terms are set forth in this
Lockbox Account Agreement (the “Agreement”). All capitalized terms used herein
and not otherwise defined herein shall have the meanings specified in the Sale
and Servicing Agreement.

2. Remittance Processing Services. In order to provide a means of collection of
the Receivables which will allow the Trustee to receive the proceeds of the
Receivables and related security without AmeriCredit or its Affiliates having
access to the funds, the parties hereto agree for the benefit of the Trustee
that the banking services (the “Service(s)”) of Processor will be used for the
deposit of remittances related to the Receivables and related security.

3. Customer Remittances. Third party money wire transfer providers, which shall
include Western Union Financial Services, Inc. (“ACH Service”) may from time to
time electronically deposit funds in the Lockbox Account (as defined herein) on
behalf of Obligors and such ACH Service shall be authorized by Processor to
electronically debit the Lockbox Account for the amounts of any return items
from Obligors; provided, however, the electronic debit of the Lockbox Account
for any return items by all ACH Services may not exceed $100,000 in the
aggregate per day. Processor is authorized to establish such arrangements, on
such terms deemed prudent by Processor, with such ACH Service concerning the
electronic access to the Lockbox Account.

4. The Lockbox Account.

(a) Processor (ABA No. 122100024) has established account number 976484519 (the
“Lockbox Account”). Pursuant to the terms of the Indenture and during the term
of this Agreement, and except as otherwise required by law (e.g., for purposes
of attachment, execution and other forms of legal process), all collected funds
held in the Lockbox Account shall be deemed to be the Trustee’s funds, and the
Trustee will have exclusive right to control such funds and to make demand upon
or otherwise require Processor to make payment of any such funds to any person.
In the event a successor Processor has become Processor, the successor
Processor’s notice of the new Lockbox Account pursuant to Section 16 shall amend
and replace the Lockbox Account above without the execution or filing of any
document or any further act by any of the parties to this Agreement.



--------------------------------------------------------------------------------

(b) Unless otherwise directed by the Trustee, AmeriCredit agrees that all
collected funds on deposit in the Lockbox Account shall be transferred from the
Lockbox Account within two Business Days by wire transfer in immediately
available funds to the following account: Wells Fargo Bank, National
Association, Account No. 0001038377 f/b/o 66117601; ABA No. 121000248 (the
“Collection Account”).

(c) Each party hereto agrees that all funds deposited into the Lockbox Account
will not be subject to deduction, setoff, banker’s lien, or any other similar
right in favor of any person, except that Processor or ACH Service may setoff
against the Lockbox Account the face amount of any check or other item deposited
in and credited to such Lockbox Account which is subsequently returned for any
reason or is otherwise not collected, necessary account adjustments as a result
of errors and overdrafts related to return items. If there are insufficient
funds in the Lockbox Account to pay items charged back to the Lockbox Account
and AmeriCredit has not remitted payment within 10 days of demand therefor by
Processor, the Trustee shall, upon provision of evidence satisfactory to the
Trustee, make payment to Processor for any such amounts from funds in the
Collection Account but, only to the extent that such amount was actually
received by the Trustee. If there are insufficient funds in the Lockbox Account
to pay items charged back to the Lockbox Account, AmeriCredit shall remit
payment within 2 days of demand therefore by Processor.

5. Applicable Documentation. This Agreement supplements, rather than replaces,
Processor’s deposit account agreement, terms and conditions, and other standard
documentation in effect from time to time with respect to the Lockbox Account or
the services provided in connection therewith (the “Applicable Documentation”),
which Applicable Documentation will continue to apply to the Lockbox Account and
such services, and the respective rights, powers, duties, obligations,
liabilities and responsibilities of the parties thereto and hereto, to the
extent not expressly conflicting with the provisions of this Agreement (however,
in the event of any such conflict, the provisions of this Agreement shall
control). Prior to issuing any instructions, the Trustee shall provide Processor
with such documentation as Processor may reasonably request to establish the
identity and authority of the individuals issuing instructions on behalf of the
Trustee. The Trustee may request the Processor to provide other services with
respect to the Lockbox Account; however, if such services are not authorized or
otherwise covered under the Applicable Documentation, Processor’s decision to
provide any such services shall be made in its sole discretion (including
without limitation being subject to AmeriCredit and/or the Trustee executing
such Applicable Documentation or other documentation as Processor may require in
connection therewith).

6. Processor’s General Duties. Notwithstanding anything to the contrary in this
Agreement: (i) Processor shall have only the duties and responsibilities with
respect to the matters set forth herein as is expressly set forth in writing
herein and shall not be deemed to be an agent, bailee or fiduciary for any party
hereto; (ii) Processor shall be fully protected in acting or refraining from
acting in good faith without investigation on any notice, instruction or request
purportedly furnished to it by AmeriCredit or the Trustee in accordance with the
terms hereof, in which case the parties hereto agree that Processor has no duty
to make any further inquiry

 

2



--------------------------------------------------------------------------------

whatsoever; (iii) it is hereby acknowledged and agreed that Processor has no
knowledge of (and is not required to know) the terms and provisions of the Sale
and Servicing Agreement referred to in Section 1 above or any other related
documentation or whether any actions by the Trustee, AmeriCredit or any other
person or entity are permitted or a breach thereunder or consistent or
inconsistent therewith; and (iv) Processor shall not be liable to any party
hereto or any other person for any action or failure to act under or in
connection with this Agreement except to the extent such conduct constitutes its
own willful misconduct or gross negligence.

7. Processing of Items. The provision of services shall be governed by the
Processor’s Treasury Management Services Agreement, Commercial Account Agreement
or other applicable agreements and related service terms (individually and
collectively, the “Bank Agreements”), as may be amended from time to time,
subject to the prior written consent to any such amendments of a material nature
by the Trustee and AmeriCredit, which consents shall not be unreasonably
withheld, conditioned or delayed.

8. Confidentiality. Processor agrees that all information concerning the
Obligors of the Receivables which comes into Processor’s possession pursuant to
this Agreement, other than that which is already known by Processor or to the
general public, will be treated in a confidential manner.

9. Fees. Unless otherwise agreed by Processor, AmeriCredit shall pay Processor
the fees set forth for this Service in Processor’s most current Price List as in
effect from time to time, plus additional fees for the performance of services
beyond the terms of this Agreement, or resulting from increased expenses
incurred by the failure of AmeriCredit to furnish within a reasonable period of
time following a request by Processor, data in a form acceptable to Processor.
Processor shall look first to AmeriCredit for payment of such fees. If
AmeriCredit fails to pay Processor within thirty (30) days of receipt of invoice
but in any event no later than forty-five (45) days from the date of the
invoice, Processor will notify the Trustee in writing as soon as practicable and
provide to the Trustee a copy of such unpaid invoice. Subject to rights to
terminate this Agreement pursuant to Section 14, Processor will continue to
perform its services under this Agreement and the amount reflected in such
invoice will be paid to Processor by the Trustee out of funds in the Collection
Account on the next Distribution Date (as defined below), which follows by at
least three Business Days the date of giving such notice to the Trustee. Any
fees unpaid after such date will be considered unpaid fees. “Distribution Date”
means the fifteenth day of the following calendar month, or, if such day is not
a Business Day, the immediately following Business Day.

10. Processor’s Liability for Nonperformance. In performing the Services,
Processor will exercise ordinary care and act in good faith. Processor shall be
deemed to have exercised ordinary care if its action or failure to act is in
conformity with general banking usages or is otherwise a commercially reasonable
practice of the banking industry. Processor’s liability relating to its or its
employees’, officers’ or agents’ performance or failure to perform hereunder, or
for any other action or inaction of Processor, or its employees, officers or
agents, shall be limited exclusively to the lesser of (i) any direct losses
which are caused by the failure of Processor, its employees, officers or agents
to exercise reasonable care and/or act in good faith, and (ii) the face amount
of any item, check, payment or other funds lost or mishandled by the action or
inaction of Processor. Under no circumstances will Processor be liable for any
general, indirect, special, incidental, punitive or consequential damages or for
damages caused, in whole

 

3



--------------------------------------------------------------------------------

or in part, by the action or inaction of AmeriCredit or the Trustee, whether or
not such action or inaction constitutes negligence. Processor will not be liable
for any damage, loss, liability or delay caused by accidents, strikes, fire,
flood, war, riot, equipment breakdown, electrical or mechanical failure, acts of
God or any cause which is reasonably unavoidable or beyond its reasonable
control. AmeriCredit agrees that the fees charged by Processor for the
performance of this Service shall be deemed to have been established in
contemplation of these limitations on Processor’s liability. In addition,
AmeriCredit agrees to indemnify and hold Processor harmless from all liability
on the part of Processor under this Section 10 except such liability as is
attributable to the gross negligence of Processor.

11. Indemnification by AmeriCredit. AmeriCredit agrees to indemnify, defend and
hold Processor harmless from and against any and all damage, loss, cost, expense
or liability of any kind, including, without limitation, reasonable attorneys’
fees and court costs, which results, directly or indirectly, in whole or in
part, from any negligence and willful misconduct or infidelity of AmeriCredit or
any agent or employee of AmeriCredit, incurred in connection with this Agreement
or the Lockbox Account or any interpleader proceeding relating thereto or from
Processor acting upon information furnished by AmeriCredit under this Agreement.
AmeriCredit will remain liable for all indemnification under this Section 11
after its removal and/or resignation as Servicer.

12. Other Agreements. Processor shall not be bound by any agreement between any
of the other parties hereto irrespective of whether Processor has knowledge of
the existence of any such agreement or the terms and provisions thereof.

13. Records. This Agreement and the performance by Processor of the Services
hereunder shall not relieve Processor of any obligation imposed by law or
contract regarding the maintenance of records.

14. Amendment and Termination. This Agreement may only be amended in writing
signed by all parties to this Agreement. AmeriCredit or Trustee may immediately
terminate this Agreement for cause, provided, however, that a similar agreement
has been executed with a successor processor reasonably acceptable to the
Trustee or the Trustee has consented to such termination. The Trustee may
immediately terminate this Agreement and shall do so upon written notice to the
other parties hereto. Otherwise, any party may terminate this Agreement on sixty
(60) days’ prior written notice to the others; provided, however, that
AmeriCredit shall promptly notify the Trustee of receipt of any such notice and
shall arrange for alternative account services satisfactory to the Trustee prior
to the termination of the Services. Upon any termination of the Agreement, the
Lockbox Account shall remain open for the deposit of remittances related to the
Receivables and related security for a period of at least ninety (90) days after
the termination date, unless arranged otherwise between AmeriCredit and
Processor. After any termination, Processor’s fees with respect to the Services
it performs during such period shall be consistent with such fees at the time of
such termination.

15. Successor Servicer. Each of Processor and the Trustee agrees that if the
Servicer has been terminated or resigns as Servicer, this Agreement shall not
thereupon terminate and the successor servicer appointed pursuant to the Sale
and Servicing Agreement shall succeed, except as otherwise provided herein, to
all rights, benefits, duties and obligations of the Servicer hereunder. Prior to
the termination or resignation of the Trustee or the Servicer, the Trustee or
the Servicer, respectively, shall provide notice to Processor in accordance with
the terms and conditions to which each of the Trustee or the Servicer,
respectively, is itself entitled upon termination or resignation.

 

4



--------------------------------------------------------------------------------

16. Successor Processor. Any company or national banking association into which
Processor may be merged or converted or with which it may be consolidated, or
any company or national banking association resulting from any merger,
conversion or consolidation to which it shall be a party or any company or
national association to which Processor may sell or transfer all or
substantially all of its business (provided any such company or national banking
association shall be a company organized under the laws of any state of the
United States or a national banking association and shall be eligible to perform
all of the duties imposed upon it by this Agreement) shall be the successor to
Processor hereunder without the execution or filing of any document or any
further act by any of the parties to this Agreement; provided, however, that
Processor notify the Trustee and AmeriCredit of any such merger, conversion or
consolidation within 30 days of its occurrence. If such successor requires the
establishment of a new account, then the successor Processor shall as soon as
practicable after the occurrence of any such merger, conversion or consolidation
(i) establish the new Lockbox Account and (ii) send written notice to the
Trustee and AmeriCredit with respect to the new Lockbox Account number.

17. Governing Law. This Agreement shall be governed by the laws of the State of
Texas. All parties hereby waive all rights to a trial by jury in any action or
proceeding relating to Lockbox Account or this Agreement.

18. Notices. All written notices required by this Agreement shall be delivered
or mailed to the other parties at the addresses set forth below or to such other
address as a party may specify in writing.

 

Processor:    JPMorgan Chase Bank, N.A.    2200 Ross Avenue, Floor 10    Mail
code TX1-2946,    Dallas, TX 75201-2787    Attention: Belinda Crow    With a
copy to:    JPMorgan Chase Bank, N.A.    2200 Ross Avenue, Floor 3    Mail code
TX1-2903,    Dallas, TX 75201-2787    Attention: Michael Lister

AmeriCredit:

   AmeriCredit Financial Services, Inc.    801 Cherry Street, Suite 3500    Fort
Worth, Texas 76102    Attention: Chief Financial Officer

 

5



--------------------------------------------------------------------------------

Trustee:

   Wells Fargo Bank, National Association    Sixth Street and Marquette Avenue
   MAC N9311-161    Minneapolis, Minnesota 55479    Attention: AmeriCredit
Automobile Receivables Trust 2012-1

19. Bankruptcy. Processor hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of the Notes and all
amounts owed under the Indenture and the Sale and Servicing Agreement, Processor
will not institute against or join with any other person in instituting against
the Trust or the Seller, any proceeding or file any petition against the Trust
or the Seller under any bankruptcy, insolvency or similar law for the relief or
aid of debtors (including, without limitation, Title 11 of the United States
Code or any amendment thereto), seeking the dissolution, liquidation,
arrangement, reorganization or similar relief of the Trust or the Seller or the
appointment of a receiver, trustee, custodian or liquidator of the Trust or the
Seller, or issue any writ, order, judgment warrant of attachment, execution or
similar process against a substantial part of the property, assets or business
of the Trust or the Seller. This covenant shall survive the termination of this
Agreement.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

PROCESSOR:     AMERICREDIT: JPMORGAN CHASE BANK, N.A.    

AMERICREDIT FINANCIAL SERVICES, INC.

By:

       

By:

      Name:       Name:   Title:       Title:

 

TRUSTEE: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

By:

      Name:   Title:

[Series 2012-1 Lockbox Account Agreement]